DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 13 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,029,805 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s arguments, see pages 6-7, filed 13 July 2022, with respect to the rejection(s) of claim(s) 2 and similar claims in substance under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jakobsen et al. (US 7,979,251 B2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-8 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 2019/0240581 A1) in view of Jakobsen et al. (US 7,979,251 B2).
Regarding claim 2, Walker discloses a computerized method, performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method comprising: (Paragraphs 0130 and 0135, stored program on a computer with processor and memory) determining an active virtual object having a connection node defining a portion of the active virtual object that is connectable to one or more target virtual objects; (Paragraph 0230, two virtual objects selected by a user that may be combined)	for each of one or more target virtual objects, determining a connection score indicative of compatibility of coupling the connection node of the active virtual object with a target connection node of the target virtual object; (Paragraph 0230, the two virtual objects, one of which can be the active and the other the target, have connection points that can be highlighted to assist the user with connecting the two virtual objects, where it is obvious that since there are available connection points between the two virtual objects, it can be understood to mean the two virtual objects have a 100% compatibility for connecting to each other which can be a connection score) 	and responsive to user input selecting a respective target virtual object of the one or more target virtual objects, generating a preview indicative of the connection score associated with the selected target virtual object (Paragraph 0230, available connection points on the virtual objects are highlighted).	Walker does not clearly disclose wherein a first connection score of a first target virtual object is higher than a second connection score of a second target virtual object.	Jakobsen discloses sub-assemblies that connect to a virtual model (Column 5, lines 1-9) where individual sub-assemblies each have their own determined connection strength that could be different from each other (Column 19, line 55 – column 20, line 40).	Jakobsen’s sub-assemblies that connect to a virtual model where individual sub-assemblies each have their own determined connection strength would have been recognized by one of ordinary skill in the art to be applicable to the connectable virtual objects of Walker and the results would have been predictable in a number of connectable virtual objects each having their own determined connection strength. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 3, Walker discloses wherein the one or more target virtual objects includes at least one virtual object and at least one virtual representation of a real-world object (Paragraphs 0227-0228, virtual objects are created using real-world objects).
Regarding claim 4, Walker discloses wherein the preview includes a visual indication of whether connection between the active virtual object and the selected target virtual object is valid (Paragraph 0230, highlighting of available connection points).
Regarding claim 5, Walker discloses wherein the generating of the preview comprises: repositioning and rotating the active virtual object to be coupled to the selected target virtual object via the connection node and the target connection node (Paragraph 0102, virtual objects inserted into 2D or 3D space can be moved around and rotated).
Regarding claim 6, Walker discloses generating a list of active nodes including all available nodes from the active virtual object; generating a list of target nodes including all available nodes from the one or more target virtual objects; and generating a list of valid pairs of nodes, each of the valid pairs including a first node from the list of active nodes and a second node from the list of target nodes, wherein the determining of the connection score is performed for each of the valid pairs of nodes (Paragraph 0230, available connection points on both virtual objects are highlighted to assist the user in combining both virtual objects since they are determined to be combinable).
Regarding claim 7, Walker discloses determining whether the connection node and the target connection node are compatible, wherein the preview includes an indication of whether the connection node and the target connection node are compatible (Paragraph 0230, available connection points on each of the two virtual objects are determined and highlighted).
Regarding claim 8, Walker discloses whether the connection node and the target connection node are compatible is based on a compatibility heuristic (Paragraph 0226, the virtual objects can have coupling members that can be recognized as valid connection points between the virtual objects).
Regarding claim 12, Walker discloses responsive to user input to connect the active virtual object to the selected target virtual object, connecting the active virtual object with the selected target virtual object; and stopping display of the preview in response to connecting the active virtual object with the selected target virtual object. (Paragraph 0230, when the two virtual objects are positioned in proximity to each other, they can snap together, where it is obvious that once they are connected, the previous available connection points that were highlighted would be gone and as a result, the highlighting would be removed).
Regarding claim 13, Walker discloses wherein the connecting of the active virtual object with the selected target virtual object comprises: repositioning and rotating the active virtual object to be connected to the selected target virtual object via the connection node and the target connection node (Paragraph 0102, virtual objects inserted into 2D or 3D space can be moved around and rotated).
Regarding claim 14, similar reasoning as discussed in claim 2 is applied.
Regarding claim 15, similar reasoning as discussed in claim 3 is applied.
Regarding claim 16, similar reasoning as discussed in claim 4 is applied.
Regarding claim 17, similar reasoning as discussed in claim 5 is applied.
Regarding claim 18, similar reasoning as discussed in claim 7 is applied.
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 2019/0240581 A1) in view of Jakobsen et al. (US 7,979,251 B2) and further in view of George et al. (US 2019/0317718 A1).
Regarding claim 19, Walker discloses non-transitory computer storage configured to store software instructions; and a hardware processor in communication with the non-transitory computer storage, the hardware processor configured to execute the software instructions to (Paragraphs 0130 and 0135, stored program on a computer with processor and memory): determine an active virtual object having a connection node defining a portion of the active virtual object that is connectable to one or more target virtual objects, (Paragraph 0230, two virtual objects selected by a user that may be combined)	for each of one or more target virtual objects, determine a connection score indicative of compatibility of coupling the connection node of the active virtual object with a target connection node of the target virtual object, (Paragraph 0230, the two virtual objects, one of which can be the active and the other the target, have connection points that can be highlighted to assist the user with connecting the two virtual objects, where it is obvious that since there are available connection points between the two virtual objects, it can be understood to mean the two virtual objects have a 100% compatibility for connecting to each other which can be a connection score)	and responsive to user input selecting a respective target virtual object of the one or more target virtual objects, generate a preview indicative of the connection score associated with the selected target virtual object (Paragraph 0230, available connection points on the virtual objects are highlighted).	Walker does not clearly disclose wherein a first connection score of a first target virtual object is higher than a second connection score of a second target virtual object.	Jakobsen discloses sub-assemblies that connect to a virtual model (Column 5, lines 1-9) where individual sub-assemblies each have their own determined connection strength that could be different from each other (Column 19, line 55 – column 20, line 40).	Jakobsen’s sub-assemblies that connect to a virtual model where individual sub-assemblies each have their own determined connection strength would have been recognized by one of ordinary skill in the art to be applicable to the connectable virtual objects of Walker and the results would have been predictable in a number of connectable virtual objects each having their own determined connection strength. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Walker in view of Jakobsen does not clearly disclose an augmented reality (AR) system, comprising: a user input device configured to receive user input in an environment of a user of the AR system; a display configured to present virtual content to the user of the AR system.	George discloses a head wearable device with augmented reality display that can accept user input to move content (Paragraphs 0061 and 0068).	George’s head wearable device with augmented reality display that can accept user input to move content would have been recognized by one of ordinary skill in the art to be applicable to the display of connectable virtual objects using highlight of Walker in view of Jakobsen and the results would have been predictable in a wearable device with augmented reality display that can display virtual objects with highlighting indicating connections and accept user inputs to move the virtual objects. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 20, similar reasoning as discussed in claim 3 is applied.
Regarding claim 21, similar reasoning as discussed in claim 5 is applied.


Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art does not clearly disclose the method of claim 2, further comprising: determining whether the preview overlaps another object; and generating a visual indication of whether the preview overlaps the another object.
Regarding claim 10, the prior art does not clearly disclose the method of claim 2, further comprising: determining that the connection node and the target connection node are not within a threshold distance of each other; and hiding the preview from being displayed in response to determining that the connection node and the target connection node are not within the threshold distance of each other.
Regarding claim 11, the prior art does not clearly disclose the method of claim 2, further comprising: receiving input from a plurality of users; generating a list of active virtual objects based on the input received from the plurality of users; and for each of the active virtual objects, generating a preview of the active virtual objects connected to corresponding target virtual objects.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wallington (US 11,262,899 B2) discloses functional connections between objects based on distance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613